Mr. Presiding Justice Carnes delivered the opinion of the court. 7. Appeal and eebob, § 1544*—when plaintiff in negligence case cannot complain of error in instructions. A plaintiff in a negligence case cannot complain because of the submission of the case to the jury with instructions that plaintiff could not recover in the absence of proof of ordinary care, on the ground that the declaration charged wilful and wanton negligence as well as ordinary negligence on the part of defendant, where he did not undertake to submit the question of wilful or wanton negligence, but in two or three of his general instructions covering the case told the jury that they could not find for the plaintiff unless they believed he was in the exercise of ordinary care for his own safety.